*540On Rehearing
A sincere petition to rehear has been filed in this case in which it is nrged that we overlook the holdings of this Court in Powers v. Beasley, 197 Tenn. 549, 276 S.W.2d 720, Charnes v. Burk, 205 Tenn. 371, 326 S.W.2d 657, and Brown Shoe Company v. Reed, 209 Tenn. 106, 350 S.W.2d 65. These cases were examined by ns prior to reaching the conclusions stated in the original opinion.
Having re-examined the matter, we have concluded that we were correct in holding that the decision of the present case is controlled by the rules stated in Aluminum Company of America v. Rogers, 211 Tenn. 187, 364 S.W.2d 358, and Smith v. Tennessee Furniture Industries, Inc., 212 Tenn. 291, 369 S.W.2d 721, and the cases cited therein. Therefore, the petition for a rehearing in this case is denied.